Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 and 7 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 14-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Jun Wei on 01/29/2021.
The following changes have been made to the subject application:
Claims 8-13 and 16 have been canceled, and claim 14 has been amended as follows:
8. (canceled)
9. (canceled)
10. (canceled)
11. (canceled)
12. (canceled)
13. (canceled)
14. (Currently  amended) A method of making a package, comprising: forming a stack of 		dielectric spacers over a die; forming a ground layer of metal in a lower portion of the 	stack of dielectric spacers; forming an antenna in an upper portion of the stack of 	dielectric spacers, the antenna separated from the ground layer by a portion of the stack 	of dielectric spacers; and forming a dielectric lens over the antenna, the dielectric lens	comprising a plurality of dielectric layers having graded dielectric constants in a 	decreasing order along a direction from the antenna toward a top surface of the package 	wherein the dielectric lens is formed to have widths of the plurality of dielectric layers 	increasing along the direction from the antenna towards the top surface of the package 	such that the dielectric lens is in a taper shape with a top side broader than a bottom side.
	16. (canceled) 

.
REASONS FOR ALLOWANCE
Claims 1-5, 7, 14-15, 17-20 are presently allowed.

The following is an examiner's statement of reasons for allowance: 
	Respecting claims 1 and 14, the closest prior art, McKinzie fails to specifically teach horizontal dimensions of the plurality of dielectric layers of the dielectric lens increase along a direction from the antenna towards the top surface of the package such that the dielectric lens is in a taper shape with a top side broader than a bottom side.
Claims 2-5, 7, and 15, 17-20 are allowed for depending on claims 1 and 14 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
January 29, 2021

/TRINH V DINH/	Trinh V Dinh, Patent Examiner of Art Unit 2845